UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 17-6029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ROSHAUN REID,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:04-cr-00353-CMC-1; 0:09-cv-70126-CMC)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.      Beth Drake, Acting
United   States   Attorney,  Jimmie   Ewing,   William  Kenneth
Witherspoon, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Roshaun Reid seeks to appeal the district court’s

order denying       relief    on    his    28    U.S.C.    § 2255   (2012)     motion.

We dismiss    the    appeal    for       lack    of   jurisdiction    because     the

notice of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the   entry   of    the    district       court’s     final   judgment    or    order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

September     17,    2010.         The    notice      of   appeal   was   filed    on

January 6, 2017. *        Because Reid failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                  We dispense with oral argument

because the facts and legal contentions are adequately presented



      *For the purpose of this appeal, we assume that the date
appearing on the envelope containing the undated notice of
appeal is the earliest date it could have been properly
delivered to prison officials for mailing to the court.
See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276
(1988).



                                            2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3